Exhibit 10.3
 
SECURITIES ESCROW AGREEMENT
 
This SECURITIES ESCROW AGREEMENT (this “Agreement”), dated as of April 13, 2011
by and among Westergaard.com, Inc., a Delaware corporation (the “Company”), the
purchasers listed on Schedule I hereto (the “Purchasers”), Ansheng
International, Inc., a British Virgin Islands corporation (individually the
“Principal Stockholder”), and Anslow & Jaclin, LLP (the “Escrow Agent”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Purchase Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, the Company intends to consummate a private placement transaction with
certain accredited investors, non U.S. persons and/or qualified institutional
buyers (the “Purchasers”), whereby the Company will issue units (the “Units”),
each consisting of (i) one (1) share of the Company’s Series B Convertible
Preferred Stock, par value $0.001 per share (the “Preferred Shares”), initially
convertible into one (1) share of the Company’s common stock, par value $0.001
per share (the “Common Stock”) (subject to adjustment), (ii) one (1) Series A
Warrant entitling the Purchasers to purchase 0.5 share of the Company’s common
stock at a purchase price of $1.875 per share (the “Series A Warrant”) and (iii)
one (1) Series B Warrant entitling the Purchasers to purchase 0.5 share of the
Company’s common stock at a purchase price of $2.25 per share (the “Series B
Warrant” and, together with the Series A Warrant, the “Warrants”) (the
“Financing Transaction”);
 
WHEREAS, in connection with the Financing Transaction, the Company entered into
a Securities Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), by and among the Company and the Purchasers, and certain other
agreements, documents, instruments and certificates necessary to carry out the
purposes thereof (collectively, the “Transaction Documents”);
 
WHEREAS, as an inducement to the Purchasers to enter into the Purchase
Agreement, the Principal Stockholder have agreed to place stock certificates of
Common Stock representing an aggregate of [   ] shares of Common Stock equal to
100% of the shares of Common Stock underlying the Preferred Shares (the “Escrow
Shares”) into escrow for the benefit of the Purchasers in the event the Company
fails to achieve a certain financial performance threshold for the fiscal year
ended December 31, 2010 and the fiscal year ended December 31, 2011; and
 
WHEREAS, the Company and the Purchasers have requested that the Escrow Agent
hold the Escrow Shares on the terms and conditions set forth in this Agreement
and the Escrow Agent has agreed to act as escrow agent pursuant to the terms and
conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
ARTICLE I
 
TERMS OF THE ESCROW
 
1.1 Appointment of Escrow Agent.  The parties hereby agree to appoint Anslow &
Jaclin, LLP as Escrow Agent (the “Escrow Agent”), to act in accordance with the
terms and conditions set forth in this Agreement, and Escrow Agent hereby
accepts such appointment and agrees to act in accordance with such terms and
conditions.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2 Establishment of Escrow Account.  Upon the execution of this Agreement, the
Principal Stockholder shall deliver to the Escrow Agent the Escrow Shares, along
with 3 stock powers executed in blank, signature medallion guaranteed or in
other form and substance acceptable for transfer.  The Escrow Agent shall hold
the Escrow Shares and distribute the same as contemplated by this Agreement.
 
1.3 Performance Threshold.  The distribution of the Escrow Shares shall be based
upon the following performance thresholds (each a “Performance Threshold” and,
collectively, the “Performance Thresholds”) for the fiscal year ended December
31, 2010 (“Fiscal Year 2010”) and the fiscal year ended December 31, 2011
(“Fiscal Year 2011”):
 
(a) The Fiscal Year 2010 Performance Threshold shall be audited Net Income equal
to or greater than $15.16 million (the “2010 PT”). The Fiscal Year 2011
Performance Threshold shall be audited Net Income equal to or greater than
$21.32 million (the “2011 PT”).
 
(b) For the purposes of this Agreement, “Net Income” shall be defined in
accordance with US GAAP and reported by the Company in its audited financial
statements for the Fiscal Year 2010 and the Fiscal Year 2011; provided, however,
that Net Income for Fiscal Year 2010 and Fiscal Year 2011 shall be increased by
any non-cash charges incurred (i) as a result of the Financing Transaction,
including without limitation, as a result of the issuance and/or conversion of
the Preferred Shares, and the issuance and/or exercise of the Warrants, (ii) as
a result of the release of the Escrow Shares to the Principal Stockholder and/or
the Purchasers, as applicable, pursuant to the terms of this Agreement, (iii) as
a result of the issuance of ordinary shares of the Principal Stockholder to its
PRC shareholders, upon the exercise of options granted to such PRC shareholders
by the Principal Stockholder, as of the date hereof, (iv) the exercise of any
warrants to purchase Common Stock outstanding as of the date hereof, and (v) the
issuance under any performance based equity incentive plan adopted by the
Company.  Net Income will also be increased to adjust for any cash or non-cash
charges resulting from the payment of dividends on the Preferred Shares in
connection with the Financing Transaction.
 
1.4 Determination of 2010 PT and 2011 PT.
 
(a) The 2010 PT and the 2011 PT shall be determined as of the date of the
Company’s audited financial statements for Fiscal Year 2010 and Fiscal Year
2011, respectively, as filed with the Commission pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). If the Company is not required to file reports pursuant to Section 13(a)
or Section 15(d) of the Exchange Act, and, therefore, prepares and furnishes the
documents required by Section 6 of the Registration Rights Agreement, the 2010
PT and the 2011 PT shall be determined in accordance with such prepared
documents at such time.
 
(b) The Company will provide the Placement Agent with the Company’s audited
financial statements for Fiscal Year 2010 and Fiscal Year 2011, prepared in
accordance with US GAAP, no later than the date for filing the Company’s Annual
Report on Form 10-K for the years ended December 31, 2010 and December 31, 2011,
including any extension for filing the Annual Report which may be requested
under Rule 12b-25 of the Securities Exchange Act of 1934, as amended (the
“Annual Report”), with the Securities and Exchange Commission (“SEC”) so as to
allow the Purchasers the opportunity to evaluate whether the 2010 PT and/or the
2011 PT were/was attained.  The Placement Agent shall, promptly upon receipt of
such financial statements (and in any event no later than two (2) business days
thereafter), provide each of the Purchasers with copies of such financial
statements and proposed Disbursement Instructions (as defined below)
(collectively, the “Proposed Disbursement Materials”).
 
 
2

--------------------------------------------------------------------------------

 
 
1.5 Distribution of the Escrow Shares.  The parties other than the Escrow Agent
hereby agree that the Escrow Shares shall be distributed for the 2010 PT and the
2011 PT based on the following formula:
 
(a) In the event the Company achieves at least 95% of the Performance Threshold
for each fiscal year, 50% of the Escrow Shares shall be returned to the
Principal Stockholder.
 
(b) In the event the Company achieves less than 95% but greater than or equal to
85% of the Performance Threshold for each fiscal year, 50% of the Escrow Shares
shall be delivered to the Purchasers in accordance with the calculation below.


(a)           A =      X
                             Y


(b)           B = (Z)*(A)


Where:    A = such Purchaser’s percentage ownership of the Escrow Shares


 B = the number of Escrow Shares to be distributed to such Purchaser


 X = the number of Series B Preferred (on an as-converted basis) and Conversion
Shares owned by such Purchaser as of the distribution date


 Y = number of Series B Preferred Shares issued on the Closing Date (on an
as-converted basis)


 Z = the number of Escrow Shares available for distribution for each applicable
Performance Threshold multiplied by the Lowest Threshold Percentage


For purposes hereof, the “Lowest Threshold Percentage” means the percentage by
which the Performance Threshold was not achieved.  By way of example, if the
Company’s Net Income reported on the 2010 Financial Statements is an amount
equal to 90% of the 2010 Performance Threshold, the Lowest Threshold Percentage
would be 10% (100%-90%).
 
(c) If the Company achieves less than 85% of the applicable Performance
Threshold for each fiscal year, the Purchasers shall receive in the aggregate,
on a pro rata basis (based upon the number of Preferred Shares or Conversion
Shares owned by each such Purchaser as of the date of distribution of the Escrow
Shares divided by the total number of Preferred Shares or Conversion Shares
issued to all of the Purchasers on the Closing Date of the Financing
Transaction), 50% of Escrow Shares.
 
 
3

--------------------------------------------------------------------------------

 
 
No later than five (5) business days after delivery of the Annual Reports for
Fiscal Year 2010 and Fiscal Year 2011 to the Purchasers, the Company and the
Purchasers shall provide joint written instructions in accordance with the
calculations above to the Escrow Agent (the “Disbursement Instructions”)
instructing the Escrow Agent to issue and deliver the applicable Escrow
Shares.  Promptly after receiving the Disbursement Instructions, the Escrow
Agent will issue and deliver the Escrow Shares in accordance with the
Disbursement Instructions.  Notwithstanding anything to the contrary set forth
in this Agreement, (i) if Escrow Shares are distributed pursuant to Section
1.5(b) above, only those Purchasers, and their assignees or transferees, who own
Preferred Shares or Conversion Shares of the Company at the time that the Escrow
Shares are distributed hereunder shall be entitled to receive the applicable
Escrow Shares calculated based on their ownership interest on the distribution
date, and (ii) the Purchasers shall have no authority to provide or to cause to
be provided the Disbursement Instructions to the Escrow Agent if Purchasers
holding at least a majority of the Preferred Shares on the distribution date
(based on the aggregate number of Preferred Shares held by all of the Purchasers
on the distribution date), by notice given to the Purchasers no later than one
(1) business day after their receipt of the Proposed Disbursement Materials
pursuant to Section 1.4(b) hereof, dispute the calculation of the 2010 PT, 2011
PT and/or the Escrow Shares to be distributed to the Purchasers or returned to
the Principal Stockholder, as the case may be.  Any Escrow Shares not delivered
to any Purchaser because such Purchaser no longer holds Preferred Shares (either
because such Preferred Shares have been converted to Common Stock or transferred
to a third party) shall be returned to the Principal Stockholder.
 
If the Company does not achieve the 2010 PT and/or 2011 PT, the Company shall
use reasonable best efforts to promptly cause the applicable Escrow Shares to be
delivered to the Purchasers, including causing its transfer agent to promptly,
but in no event longer than five (5) business days after delivery of the
Disbursement Instructions, transfer the certificates into the names of the
Purchasers.  The Company shall also instruct its securities counsel to provide
any written instruction required by the Escrow Agent or the transfer agent in a
timely manner so that the issuances and delivery contemplated above can be
achieved within seven (7) business days following delivery of the Annual Reports
for Fiscal Year 2010 and Fiscal Year 2011 to the Purchasers.
 
ARTICLE II

 
REPRESENTATIONS OF THE PRINCIPAL STOCKHOLDER
 
2.1 Representations and Warranties.  The Principal Stockholder hereby represent
and warrant to the Purchasers and the Purchasers as follows:
 
(i) The Principal Stockholder are the record and beneficial owners of the Escrow
Shares placed into escrow and own the Escrow Shares, free and clear of all
pledges, liens, claims and encumbrances, except encumbrances created by this
Agreement.  There are no restrictions on the ability of the Principal
Stockholder to transfer the Escrow Shares, other than transfer restrictions
under the Lock-Up Agreement and/or applicable federal and state securities laws.
 
(ii) The performance of this Agreement and compliance with the provisions hereof
will not violate any provision of any law applicable to the Principal
Stockholder and will not conflict with or result in any material breach of any
of the terms, conditions or provisions of, or constitute a default under the
terms of the certificate of incorporation or by-laws of the Principal
Stockholder, or any indenture, mortgage, deed of trust or other agreement or
instrument binding upon the Principal Stockholder or affecting the Escrow Shares
or result in the creation or imposition of any lien, charge or encumbrance upon,
any of the properties or assets of the Principal Stockholder, the creation of
which would have a material adverse effect on the business and operations of the
Principal Stockholder.  No notice to, filing with, or authorization,
registration, consent or approval of any governmental authority or other person
is necessary for the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby by the Principal
Stockholder, other than those already obtained. Upon the transfer of the Escrow
Shares to the Purchasers pursuant to this Agreement, the Purchasers will be the
record and beneficial owners of all of such shares and have good and valid title
to all of such shares, free and clear of all encumbrances.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
ESCROW AGENT
 
3.1 The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, the Principal Stockholder, the
Purchasers and the Escrow Agent.
 
3.2 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud or willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud or willful
misconduct.
 
3.3 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
3.4 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver any documents or papers deposited or called for
thereunder in the absence of gross negligence, fraud or willful misconduct.
 
3.5 The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary to properly advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor which shall be paid by the Escrow Agent. The Escrow Agent has acted as
legal counsel for the Company. The Company and the Purchasers consent to the
Escrow Agent in such capacity as legal counsel for the Company and waive any
claim that such representation represents a conflict of interest on the part of
the Escrow Agent. The Company and the Purchasers understand that the Escrow
Agent is relying explicitly on the foregoing provision in entering into this
Escrow Agreement.
 
3.6 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving 45 days’ prior written
notice to the Company and the Purchasers. In the event of any such resignation,
the Purchasers and the Company shall appoint a successor Escrow Agent and the
Escrow Agent shall deliver to such successor Escrow Agent any escrow funds and
other documents held by the Escrow Agent.
 
3.7 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall use its best efforts to join in furnishing such
instruments.
 
 
5

--------------------------------------------------------------------------------

 
 
3.8 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents or the
Escrow Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized
and directed in the Escrow Agent’s sole discretion (1) to retain in the Escrow
Agent’s possession without liability to anyone all or any part of said documents
or the Escrow Shares until such disputes shall have been settled either by
mutual written agreement of the parties concerned or by a final order, decree or
judgment or a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings or (2) to deliver
the Escrow Shares and any other property and documents held by the Escrow Agent
hereunder to a state or Federal court having competent subject matter
jurisdiction and located in the City of New York, Borough of Manhattan, in
accordance with the applicable procedure therefor.
 
3.9 The Company agrees to indemnify and hold harmless the Escrow Agent and its
partners, employees, agents and representatives from any and all claims,
liabilities, costs or expenses in any way arising from or relating to the duties
or performance of the Escrow Agent hereunder or the transactions contemplated
hereby other than any such claim, liability, cost or expense to the extent the
same shall have been determined by final, unappealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.
 
ARTICLE IV

 
MISCELLANEOUS
 
4.1 Waiver.  No waiver of, or any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.
 
4.2 Notices.  All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4.2), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.


If to Escrow Agent:              Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07726
Attn.: Richard I. Anslow, Esq.
Tel. No.: (732) 409-1212
Fax No.: (732) 577-1188
 
 
6

--------------------------------------------------------------------------------

 
 
If to the Placement Agent:


Newbridge Securities Corporation
1451 West Cypress Creek Road
Fort Lauderdale, FL 33309-1953
Attn: Legal/Compliance
Tel. No.: (877) 447-9625
Fax No.: (954) 229-9937


With a copy to (which shall not constitute notice):


Roetzel & Andress
350 East Las Olas Boulevard
Las Olas Centre II, Suite 1150
Fort Lauderdale FL 33301
Attn: Joel D. Mayersohn, Esq.
Tel. No.: (954) 759-2763
Fax No.: (954) 462-4260
 
If to the Company or the Principal Stockholder:


Westergaard.com, Inc.
                Chendai Andou Industry Park, Jinjiang
                Quanzhou, Fujian, China 362211
Attn: Chief Executive Officer
Tel. No.: 086-13808527788
Fax No.:  086-13808527788
 
With a copy to (which shall not constitute notice):


Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07726
Attn.: Richard I. Anslow, Esq.
Tel. No.: (732) 409-1212
Fax No.: (732) 577-1188
 
If to the Purchasers:
 
At the address of such Holder set forth on Securities Purchase Agreement or as
specified in writing by such Holder or to such other address and to the
attention of such other person as any of the above may have furnished to the
other parties in writing.
 
4.3 Successors and Assigns.  This Escrow Agreement shall be binding upon and
shall inure to the benefit of the permitted successors and permitted assigns of
the parties hereto, provided, however, that the rights of this Agreement are not
assignable to any third party.
 
 
7

--------------------------------------------------------------------------------

 
 
4.4 Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties relating to the subject matter hereof
and supersedes all prior and/or contemporaneous understandings and agreements of
any kind and nature (whether written or oral) among the parties with respect to
such subject matter. This Escrow Agreement may not be modified, changed,
supplemented, amended or terminated, nor may any obligations hereunder be
waived, except by written instrument signed by the parties to be charged or by
its agent duly authorized in writing or as otherwise expressly permitted
herein.  Notwithstanding anything to the contrary in this Agreement, none of the
provisions of Article I hereof or this Section 4.4 may be modified, changed,
supplemented, amended or terminated, nor may any such provision be waived,
without the prior written consent of the Purchasers holding a majority of the
Preferred Shares as of the date of such modification, change, supplement,
amendment, termination or waiver (based on the aggregate number of Preferred
Shares held by all of the Purchasers as of the date of such modification,
change, supplement, amendment, termination or waiver).
 
4.5 Headings. The section headings contained in this Agreement are inserted for
reference purposes only and shall not affect in any way the meaning,
construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.
 
4.6 Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.


[REMAINDER OF PAGE LEFT BLANK]


 
8

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE FOR SECURITIES ESCROW AGREEMENT]

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
13th day of April 2011.



WESTERGAARD.COM, INC.
 
By: ______________________________________
 
Name:
 
Title:
 
ESCROW AGENT:
 
Anslow & Jaclin, LLP
 
By: ______________________________________                                                     
 
Name:
 
Title:
 
PRINCIPAL STOCKHOLDER:
 
Ansheng International, Inc.
 
By:
______________________________________                                                      
 
Name:
 
Title: Chief Executive Officer


[REMAINDER OF PAGE LEFT BLANK]


[SIGNATURE PAGE FOR PURCHASERS ON FOLLOWING PAGE]



 
9

--------------------------------------------------------------------------------

 

[PURCHASERS SIGNATURE PAGE FOR SECURITIES ESCROW AGREEMENT]


PURCHASER:


Name of Holder: ____________________________


Signature of Authorized Signatory of Holder: ____________________


Name of Authorized Signatory: ________________________


Title of Authorized Signatory: _______________________
 
 
10

--------------------------------------------------------------------------------

 